Order entered March 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00005-CV

                          PRISCILLA ALIA MCCURDY, Appellant

                                                V.

                                 RANDY LIGGETT, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10001

                                            ORDER
       The reporter’s record in this appeal is past due. By postcard dated February 5, 2019, we

notified Vielica Dobbins, Official Court Reporter for the 134th Judicial District Court, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days. To

date, Ms. Dobbins has failed to comply with the Court’s order.

       Accordingly, we ORDER Vielica Dobbins to file, within FIFTEEN DAYS of the date

of this order, either (1) the reporter’s record; (2) written verification no hearings were recorded;

or (3) written verification that appellant has not paid for or made arrangements to pay for the

reporter’s record. We notify appellant that if we receive verification she has not requested the

reporter’s record or paid for or made arrangements to pay for the reporter’s record, we will

order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).
We DIRECT the Clerk to send copies of this order to:

Honorable Dale Tillery
Presiding Judge
134th Judicial District Court

Vielica Dobbins
Official Court Reporter
134th Judicial District Court

All parties




                                          /s/     ROBERT D. BURNS, III
                                                  CHIEF JUSTICE